DETAILED ACTION
This communication is in response to the claims filed on 01/28/2021. 
Application No: 16/931,725
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 01/29/2021.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are moot in view of the new amended claim(s). Applicant has amended all independent claim(s) that has changed the scope of the invention. Hence new ground of rejection(s) applied.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 20150085787 A1) in view of Lindoff et al. (US 20120115468 A1).

Regarding claim 1, Ouchi teaches a method for wireless communication ([0013], Fig. 1, Fig. 2, e.g. an object thereof is to provide a terminal, a base station, a communication method, and an integrated circuit, in which signal interference is randomized, in a communication system in which the base station and the terminal communicate with each other), the method comprising: 
receiving information regarding a first parameter and/or information regarding a second parameter from the base station; means for detecting a field ( SRS request) indicating whether or not a transmission request of a sounding reference signal (SRS) is made in a first downlink control information (DCI) format and/or a second downlink control information (DCI) format),
transmitting one or more respective sounding reference signals on the at least one component carrier ([0067], e.g. transmit(s) a downlink control information (DCI) format, including a field (SRS request) indicating whether or not transmission of a sounding reference signal (SRS) is requested, to the terminal 102 in a specific control channel region (PDCCH or E-PDCCH). The terminal 102 detects the SRS request from the received DCI format and determines whether or not a transmission request of an SRS is made … and the SRS is transmitted to the base station 101 or the RRH 103. [0073] Furthermore, the base station 101 or the RRH 103 may configure a component carrier (CC) corresponding to a serving cell, in the terminal 102. [0084] The number of CCEs used in each downlink component carrier depends on the downlink component carrier bandwidth, the number of OFDM symbols constituting the PDCCH, and the number of transmission ports of a downlink reference signal corresponding to the number of transmission antennae of the base station 101 used for communication (i.e. above paragraphs teaching transmitting one or more respective sounding reference signals on the at least one component carrier)), 
means for generating a base sequence of the SRS by using the first parameter in a case where the field included in the first DCI format indicates a transmission request (i.e. in an order according to a sequence of sounding reference signal transmissions). [0107] The SRS setting portion 3013 sets a sounding subframe which is a subframe used to reserve a radio resource for the terminal 102 transmitting a sounding reference signal (SRS), and a bandwidth of the radio resource which is reserved for transmitting the SRS in the sounding subframe (i.e. in an order according to a sequence of sounding reference signal generated), generates information regarding the setting as system information (SI)), and for generating a base sequence of the SRS by using the second parameter in a case where the field included in the second DCI format indicates a transmission request of the SRS, if both the information regarding the first parameter and the information regarding the second parameter are set);
the sequence of sounding reference signal transmissions based on the sounding reference signal control information in an order specified in the first downlink control information or a radio resource control configuration ([0067], e.g. including a field (SRS request) indicating whether or not transmission of a sounding reference signal (SRS) is requested, to the terminal 102 in a specific control channel region (PDCCH or E-PDCCH. The terminal 102 detects the SRS request from the received DCI format and determines whether or not a transmission request of an SRS is made. In a case where the transmission request of an SRS is made (positive received DCI format is a first format, a base sequence of the SRS is set on the basis of a first cell ID, and in a case where the received DCI format is a second format, a base sequence of the SRS is set on the basis of a second cell ID, and the SRS is transmitted to the base station 101 or the RRH 103(i.e. in an order specified in the first downlink control information region (or field)).

Ouchi teaches a transmission request of a sounding reference signal (SRS) from a downlink control information (DCI) format, and generating a base sequence of the SRS on the basis of a first parameter in a first DCI format; However differs from the claimed invention in not specifically and clearly describing wherein 
 controlling sounding reference signal transmission on at least one component carrier of a plurality of component carriers; and 
in an order according to a component carrier order specified in the first downlink control information or a component carrier order specified in a radio resource control configuration.

However, in the analogous field of endeavor, Lindoff teaches wherein controlling sounding reference signal transmission on at least one component carrier of a plurality of component carriers ([0018], e.g. A mobile terminal operable to implement the technique proposed herein may have access to a priority list indicative of a plurality of candidate component carriers and of a priority order in which measuring or reselecting is to be performed for the listed candidate component carriers. The priority order of candidate component carriers may be determined (i.e. controlling sounding reference signal transmission) based on a respective uplink and/or downlink load of the component carriers, or transmission characteristics of the component carriers. The transmission characteristics of component carriers may include, for example, frequency band, bandwidth, and antenna configuration. The priority order of candidate component carriers may be determined or enforced by a pre-defined rule, a mobile terminal algorithm (i.e. controlling sounding reference signal transmission on at least one component carrier), or through signaling by the network. [0015] If the signal quality of the anchor component carrier violates a first signal quality condition, then a parameter (e.g. downlink signal) of at least one candidate component carrier associated with the serving cell and distinct from the anchor component carrier is measured (i.e. at least one component carrier of a plurality of component carriers) and the signal quality of the at least one candidate component carrier is determined based on the measured parameter. If the signal quality fulfils a second signal quality condition, then reselection to the at least one candidate component carrier is initiated such that the candidate component carrier becomes the anchor component carrier associated with the serving cell and the mobile terminal. Thus, selection of an anchor component carrier of known signal quality is achieved, allowing for a robust connection between mobile terminal and serving cell. The parameter of the at least candidate component carrier may be measured for a downlink signal of the candidate component carrier, such as a reference signal (i.e. sounding reference signal ) or any other suitable control channel signal), and 
 in an order according to a component carrier order specified in the first downlink control information or a radio resource control configuration ([0021], e.g. Prior to entering OoS, a data element may be received at the mobile terminal indicating one or more component carriers associated with a neighboring cell. The data element (i.e. an information element via RRC configuration message) may be indicative of a priority order of the component carriers. If is equivalent to a priority order of component carriers of the serving cell (i.e. in an order according to a component carrier order specified in a radio resource control configuration), the mobile terminal is configured to attempt RRC connection re-establishment according to the specified priority order. However, if the priority order associated with the neighboring cell is different from a priority order of component carriers of the serving cell, the mobile terminal reads system information or a broadcast channel (i.e. in an order according to a component carrier order specified in a downlink control information) of the neighboring cell to determine priority of component carriers associated with the neighboring cell).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lindoff within the method of Ouchi. The motivation to combine references is that the new combined method provides a technique for avoiding, forestalling, or reducing re-establishment procedures in a telecommunications system having multiple carriers. In particular, a technique is needed that allows for the selection and/or reselection of anchor component carriers also across cells and which reduces or minimizes re-establishment procedures, reducing the overall duration thereof (see Lindoff [ 00014]). 
 
Regarding claim 2, Ouchi teaches an apparatus for wireless communication ([0013], Fig. 1, Fig. 2, e.g. an object thereof is to provide a terminal, a base station, a communication method, and an integrated circuit, in which signal interference is randomized, in a 
a memory; and a processor coupled to the memory; the processor and memory ([0376], e.g. A program which runs in the base station 101 and the terminal 102 according to the present invention is a program (which causes a computer to function) which controls a CPU and the like to realize the functions of the embodiments according to the present invention. In addition, the information treated in these apparatuses is temporarily accumulated in a RAM during processing thereof, is then stored in various ROMs or HDDs, and is read by the CPU as necessary so as to be corrected and be written. A recording medium storing the program may be any one of a semiconductor medium (for example, a ROM, or a nonvolatile memory card))), configured to: 
receive a first downlink control information comprising first sounding reference signal control information ([0014], e.g. according to an aspect of the present invention, there is provided a terminal which performs communication with a base station, the terminal including means for receiving information regarding a first parameter and/or information regarding a second parameter from the base station; means for detecting a field ( SRS request) indicating whether or not a transmission request of a sounding reference signal (SRS) is made in a first downlink control information (DCI) format and/or a second downlink control information (DCI) format),
transmit one or more respective sounding reference signals on the at least one component carrier ([0067], e.g. transmit(s) a downlink control information (DCI) format, including a field (SRS request) indicating whether or not transmission of a sounding reference signal (SRS) is requested, to the terminal 102 in a specific control channel region (PDCCH or E-PDCCH). The  determines whether or not a transmission request of an SRS is made … and the SRS is transmitted to the base station 101 or the RRH 103. [0073] Furthermore, the base station 101 or the RRH 103 may configure a component carrier (CC) corresponding to a serving cell, in the terminal 102. [0084] The number of CCEs used in each downlink component carrier depends on the downlink component carrier bandwidth, the number of OFDM symbols constituting the PDCCH, and the number of transmission ports of a downlink reference signal corresponding to the number of transmission antennae of the base station 101 used for communication (i.e. above paragraphs teaching transmitting one or more respective sounding reference signals on the at least one component carrier)), 
in an order according to a sequence of sounding reference signal transmissions ([0014], e.g. means for generating a base sequence of the SRS by using the first parameter or the second parameter; means for generating a base sequence of the SRS by using a configured parameter if either one of the information regarding the first parameter and the information regarding the second parameter is set; and means for generating a base sequence of the SRS by using the first parameter in a case where the field included in the first DCI format indicates a transmission request (i.e. in an order according to a sequence of sounding reference signal transmissions). [0107] The SRS setting portion 3013 sets a sounding subframe which is a subframe used to reserve a radio resource for the terminal 102 transmitting a sounding reference signal (SRS), and a bandwidth of the radio resource which is reserved for transmitting the SRS in the sounding subframe (i.e. in an order according to a sequence of sounding reference signal generated), generates information regarding the setting as system information (SI)), and for generating a base sequence of the SRS by using the second parameter DCI format indicates a transmission request of the SRS, if both the information regarding the first parameter and the information regarding the second parameter are set),
the sequence of sounding reference signal transmissions based on the sounding reference signal control information in an order specified in the first downlink control information or a radio resource control configuration ([0067], e.g. including a field (SRS request) indicating whether or not transmission of a sounding reference signal (SRS) is requested, to the terminal 102 in a specific control channel region (PDCCH or E-PDCCH. The terminal 102 detects the SRS request from the received DCI format and determines whether or not a transmission request of an SRS is made. In a case where the transmission request of an SRS is made (positive SRS request), and the received DCI format is a first format, a base sequence of the SRS is set on the basis of a first cell ID, and in a case where the received DCI format is a second format, a base sequence of the SRS is set on the basis of a second cell ID, and the SRS is transmitted to the base station 101 or the RRH 103(i.e. in an order specified in the first downlink control information region (or field)).

Ouchi teaches a transmission request of a sounding reference signal (SRS) from a downlink control information (DCI) format, and generating a base sequence of the SRS on the basis of a first parameter in a first DCI format; However differs from the claimed invention in not specifically and clearly describing wherein 
 controlling sounding reference signal transmission on at least one component carrier of a plurality of component carriers; and in an order according to a component carrier order specified or a component carrier order specified in radio resource control configuration.

However, in the analogous field of endeavor, Lindoff teaches wherein controlling sounding reference signal transmission on at least one component carrier of a plurality of component carriers ([0018], e.g. A mobile terminal operable to implement the technique proposed herein may have access to a priority list indicative of a plurality of candidate component carriers and of a priority order in which measuring or reselecting is to be performed for the listed candidate component carriers. The priority order of candidate component carriers may be determined (i.e. controlling sounding reference signal transmission) based on a respective uplink and/or downlink load of the component carriers, or transmission characteristics of the component carriers. The transmission characteristics of component carriers may include, for example, frequency band, bandwidth, and antenna configuration. The priority order of candidate component carriers may be determined or enforced by a pre-defined rule, a mobile terminal algorithm (i.e. controlling sounding reference signal transmission on at least one component carrier), or through signaling by the network. [0015] If the signal quality of the anchor component carrier violates a first signal quality condition, then a parameter (e.g. downlink signal) of at least one candidate component carrier associated with the serving cell and distinct from the anchor component carrier is measured (i.e. at least one component carrier of a plurality of component carriers) and the signal quality of the at least one candidate component carrier is determined based on the measured parameter. If the signal quality fulfils a second signal quality condition, then reselection to the at least one candidate component carrier is initiated such that the candidate component carrier candidate component carrier may be measured for a downlink signal of the candidate component carrier, such as a reference signal (i.e. sounding reference signal ) or any other suitable control channel signal), and 
 in an order according to a component carrier order specified in the first downlink control information or a radio resource control configuration ([0021], e.g. Prior to entering OoS, a data element may be received at the mobile terminal indicating one or more component carriers associated with a neighboring cell. The data element (i.e. an information element via RRC configuration message) may be indicative of a priority order of the component carriers. If the priority order associated with the neighboring cell is equivalent to a priority order of component carriers of the serving cell (i.e. in an order according to a component carrier order specified in a radio resource control configuration), the mobile terminal is configured to attempt RRC connection re-establishment according to the specified priority order. However, if the priority order associated with the neighboring cell is different from a priority order of component carriers of the serving cell, the mobile terminal reads system information or a broadcast channel (i.e. in an order according to a component carrier order specified in a downlink control information) of the neighboring cell to determine priority of component carriers associated with the neighboring cell).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lindoff within the method of  a technique for avoiding, forestalling, or reducing re-establishment procedures in a telecommunications system having multiple carriers. In particular, a technique is needed that allows for the selection and/or reselection of anchor component carriers also across cells and which reduces or minimizes re-establishment procedures, reducing the overall duration thereof (see Lindoff [ 00014]). 

Regarding claim 3, Ouchi teaches a non-transitory computer-readable storage medium ([0376], e.g. A program which runs in the base station 101 and the terminal 102 according to the present invention is a program (which causes a computer to function) which controls a CPU and the like to realize the functions of the embodiments according to the present invention. In addition, the information treated in these apparatuses is temporarily accumulated in a RAM during processing thereof, is then stored in various ROMs or HDDs (i.e. a non-transitory computer-readable storage medium)),
comprising code configured to cause a wireless communication device to ([0013], Fig. 1, Fig. 2, e.g. an object thereof is to provide a terminal, a base station, a communication method, and an integrated circuit, in which signal interference is randomized, in a communication system in which the base station and the terminal communicate with each other): 
receive a first downlink control information comprising first sounding reference signal control information ([0014], e.g. according to an aspect of the present invention, there is provided a terminal which performs communication with a base station, the terminal including means for receiving information regarding a first parameter and/or information regarding a second parameter from the base station; means for detecting a field ( SRS request) indicating sounding reference signal (SRS) is made in a first downlink control information (DCI) format and/or a second downlink control information (DCI) format), 
transmit one or more respective sounding reference signals on the at least one component carrier ([0067], e.g. transmit(s) a downlink control information (DCI) format, including a field (SRS request) indicating whether or not transmission of a sounding reference signal (SRS) is requested, to the terminal 102 in a specific control channel region (PDCCH or E-PDCCH). The terminal 102 detects the SRS request from the received DCI format and determines whether or not a transmission request of an SRS is made … and the SRS is transmitted to the base station 101 or the RRH 103. [0073] Furthermore, the base station 101 or the RRH 103 may configure a component carrier (CC) corresponding to a serving cell, in the terminal 102. [0084] The number of CCEs used in each downlink component carrier depends on the downlink component carrier bandwidth, the number of OFDM symbols constituting the PDCCH, and the number of transmission ports of a downlink reference signal corresponding to the number of transmission antennae of the base station 101 used for communication (i.e. above paragraphs teaching transmitting one or more respective sounding reference signals on the at least one component carrier)), 
in an order according to a sequence of sounding reference signal transmissions ([0014], e.g. means for generating a base sequence of the SRS by using the first parameter or the second parameter; means for generating a base sequence of the SRS by using a configured parameter if either one of the information regarding the first parameter and the information regarding the second parameter is set; and means for generating a base sequence of the SRS by using the first parameter in a case where the field included in the first DCI format indicates a transmission request (i.e. in an order according to a sequence of sounding reference signal transmissions). [0107] The SRS setting portion 3013 sets a sounding subframe which is a subframe used to reserve a radio resource for the terminal 102 transmitting a sounding reference signal (SRS), and a bandwidth of the radio resource which is reserved for transmitting the SRS in the sounding subframe (i.e. in an order according to a sequence of sounding reference signal generated), generates information regarding the setting as system information (SI)), and for generating a base sequence of the SRS by using the second parameter in a case where the field included in the second DCI format indicates a transmission request of the SRS, if both the information regarding the first parameter and the information regarding the second parameter are set),
 the sequence of sounding reference signal transmissions based on the sounding reference signal control information in an order specified in the first downlink control information or a radio resource control configuration ([0067], e.g. including a field (SRS request) indicating whether or not transmission of a sounding reference signal (SRS) is requested, to the terminal 102 in a specific control channel region (PDCCH or E-PDCCH. The terminal 102 detects the SRS request from the received DCI format and determines whether or not a transmission request of an SRS is made. In a case where the transmission request of an SRS is made (positive SRS request), and the received DCI format is a first format, a base sequence of the SRS is set on the basis of a first cell ID, and in a case where the received DCI format is a second format, a base sequence of the SRS is set on the basis of a second cell ID, and the SRS is transmitted to the base station 101 or the RRH 103(i.e. in an order specified in the first downlink control information region (or field)).


 controlling sounding reference signal transmission on at least one component carrier of a plurality of component carriers; and in an order according to a component carrier order specified in the first downlink control information or a component carrier order specified in a radio resource control configuration.

 However, in the analogous field of endeavor, Lindoff teaches wherein controlling sounding reference signal transmission on at least one component carrier of a plurality of component carriers ([0018], e.g. A mobile terminal operable to implement the technique proposed herein may have access to a priority list indicative of a plurality of candidate component carriers and of a priority order in which measuring or reselecting is to be performed for the listed candidate component carriers. The priority order of candidate component carriers may be determined (i.e. controlling sounding reference signal transmission) based on a respective uplink and/or downlink load of the component carriers, or transmission characteristics of the component carriers. The transmission characteristics of component carriers may include, for example, frequency band, bandwidth, and antenna configuration. The priority order of candidate component carriers may be determined or enforced by a pre-defined rule, a mobile terminal algorithm (i.e. controlling sounding reference signal transmission on at least one component carrier), or through signaling by the network. [0015] If the signal quality of the anchor component carrier violates a first signal distinct from the anchor component carrier is measured (i.e. at least one component carrier of a plurality of component carriers) and the signal quality of the at least one candidate component carrier is determined based on the measured parameter. If the signal quality fulfils a second signal quality condition, then reselection to the at least one candidate component carrier is initiated such that the candidate component carrier becomes the anchor component carrier associated with the serving cell and the mobile terminal. Thus, selection of an anchor component carrier of known signal quality is achieved, allowing for a robust connection between mobile terminal and serving cell. The parameter of the at least candidate component carrier may be measured for a downlink signal of the candidate component carrier, such as a reference signal (i.e. sounding reference signal ) or any other suitable control channel signal), and 
 in an order according to a component carrier order specified in the first downlink control information or a radio resource control configuration ([0021], e.g. Prior to entering OoS, a data element may be received at the mobile terminal indicating one or more component carriers associated with a neighboring cell. The data element (i.e. an information element via RRC configuration message) may be indicative of a priority order of the component carriers. If the priority order associated with the neighboring cell is equivalent to a priority order of component carriers of the serving cell (i.e. in an order according to a component carrier order specified in a radio resource control configuration), the mobile terminal is configured to attempt RRC connection re-establishment according to the specified priority order. However, if the priority order associated with the neighboring cell is different from a priority order of component carriers of the serving cell, the mobile terminal reads system information or a broadcast channel (i.e. in an order according to a component carrier order specified in a downlink control information) of the neighboring cell to determine priority of component carriers associated with the neighboring cell).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lindoff within the method of Ouchi. The motivation to combine references is that the new combined method provides a technique for avoiding, forestalling, or reducing re-establishment procedures in a telecommunications system having multiple carriers. In particular, a technique is needed that allows for the selection and/or reselection of anchor component carriers also across cells and which reduces or minimizes re-establishment procedures, reducing the overall duration thereof (see Lindoff [ 00014]). 


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 


Zhang; Guodong et al.  (US 20100303039 A1) METHOD AND APPARATUS FOR PERFORMING COMPONENT CARRIER-SPECIFIC RECONFIGURATION.
Seo; Hanbyul et al.  (US 20150223233 A1) METHOD AND DEVICE FOR TRANSMITTING AND RECEIVING SIGNAL BY TERMINAL IN WIRELESS 
Gou; Wei et al. (US 20120300720 A1) - METHOD, SYSTEM AND APPARATUS FOR DETERMINING PRIORITY OF COMPONENT CARRIER.
Lohr; Joachim et al. (US 20120057547 A1) - LOGICAL CHANNEL PRIORITIZATION PROCEDURE FOR GENERATING MULTIPLE UPLINK TRANSPORT BLOCKS.
Feuersanger; Martin et al. (US 20120224552 A1) - POWER-LIMIT REPORTING IN A COMMUNICATION SYSTEM USING CARRIER AGGREGATION.



 Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795(571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645